Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

         United States Court of Appeals
                       For the First Circuit


No. 03-2108

                              JOHN GARRETT,

                         Plaintiff, Appellant,

                                      v.

              TANDY CORPORATION, d/b/a RADIO SHACK,

                         Defendant, Appellee.



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MAINE

           [Hon. D. Brock Hornby, U.S. District Judge]



                                   Before

                         Boudin, Chief Judge,

              Torruella and Selya, Circuit Judges.


     Jeffrey Neil Young, with whom James G. Fongemie and McTeague,
Higbee, Case, Cohen, Whitney & Toker, P.A. were on brief, for
appellant.
     Melinda J. Caterine, with whom Jonathan Shapiro and Moon,
Moss, McGill & Shapiro, P.A. were on brief, for appellee.



                           February 18, 2004
          Per Curiam.   We affirm for substantially the reasons

stated in the magistrate judge's recommended decision, reported at

2003 WL21250679 (D. Me. May 30, 2003), and the order of the

district court affirming and embellishing that decision, reported

at 2003 WL 21703637 (D. Me. July 2, 2003).

          Affirmed.




                               -2-